Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20        PageID.2283    Page 1 of 34



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                   Southern Division

  FREDDIE GARLAND, individually and on
  behalf of all others similarly situated,        Case No. 2:18-cv-11561
        Plaintiff,                                Hon. Denise Page Hood
  v.
                                                  Exec. Mag. Judge R. Steven Whalen
  ORLANS PC, et al.,

        Defendants.

  ____________________________________/

   Andrew J. McGuinness (P42074)             I. W. Winsten (P30528)
   ANDREW J. MCGUINNESS, ESQ.                Bruce L. Segal (P36703)
   122 S Main St, Suite 118                  HONIGMAN MILLER SCHWARTZ AND
   P O Box 7711                              COHN LLP
   Ann Arbor, MI 48107                       660 Woodward Avenue, Suite 2290
   Phone: (734) 274-9374                     Detroit, MI 48226
   drewmcg@topclasslaw.com                   Phone: (313) 465-7608
                                             iwinsten@honigman.com
   Samuel G. Firebaugh (P34276)              bsegal@honigman.com
   FIREBAUGH & ANDREWS PLLC
   38545 Ford Rd, Ste 104                    Attorneys for Defendants
   Westland, MI 48185
   Phone: (734) 722-2999
   samuelgfirebaugh@hotmail.com

   Counsel for Plaintiff and the Proposed Class
 ________________________________________________________________________/
               PLAINTIFF’S SECOND SUPPLEMENTAL BRIEF
          IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
    Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20                PageID.2284     Page 2 of 34




                              CONCISE STATEMENT OF ISSUE PRESENTED 1



Issue:           Does the Sixth Circuit’s holding in Buchholz v Tanick that a debtor’s
                 allegation that a collection letter, which did not threaten legal action, caused
                 the debtor to fear possible future legal action “if he did not promptly pay his
                 debt,” is insufficient to allege an injury in fact, signify that Plaintiff Garland
                 has failed adequately to plead such injury based on:

                        • an unsigned letter from Defendant Orlans PC announcing that
                          foreclosure proceedings had already begun;

                        • supported by extensive factual allegations supporting a plausible
                          inference that non-attorney “processors,” not an attorney, sent the
                          letter, in violation of Congress’ express prohibition in the FDCPA;

                        • That caused his confusion and anxiety for the prospects of
                          protecting his home in the ongoing foreclosure proceeding?

                 Plaintiff answers: No.




         1
             The Court entered an order at ECF No. 48 authorizing this brief.

                                                      ii
Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20       PageID.2285    Page 3 of 34




                CONTROLLING OR MOST APPROPRIATE AUTHORITY


 Lujan v. Defs. of Wildlife, 504 U.S. 555 (1992)

 Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016)

 Clapper v. Amnesty Int’l USA, 568 U.S. 398 (2013)

 Ashcroft v. Iqbal, 556 U.S. 662 (2009)

 Lyshe v. Levy, 854 F.3d 855 (6th Cir. 2017)

 Macy v. GC Servs. L.P., 897 F.3d 747 (6th Cir. 2018)

 Buchholz v. Tanick, 946 F.3d 855 (6th Cir. 2020), 2020 U.S. App. LEXIS 41

 Hagy v. Demers & Adams, 882 F.3d 616 (6th Cir. 2018)

 Kistner v. Law Offices of Michael Margelesfsky, LLC, 518 F.2d 433 (2008)

 Avila v. Rubin, 84 F.3d 222 (7th Cir. 1996)

 Gillie v. Law Office of Eric A. Jones, LLC, 785 F.3d 1091 (6th Cir. 2015), reversed
 on other grounds, Sheriff v. Gillie, 136 S. Ct. 1594 (2016)

 Martin v. Trott Law PC, 198 F. Supp. 3d 794 (E.D. Mich. 2016)

 Thompke v. Fabrizio & Brook, P.C., 261 F. Supp. 3d 798 (E.D. Mich. 2017)

 Zwerk v. Walter Don Zehnder & Andrews Hooper & Pavlik Plc, Nos. 294006,
 294957, 2011 Mich. App. LEXIS 873 (Ct. App. May 12, 2011)

 Fair Debt Collection Practices Act, 15 U.S.C §§ 1692(a) & (e) and §§1692e &
 §1692e(3)

 Michigan Regulation of Collection Practices Act, M.C.L. § 455.252(a)




                                          iii
Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20          PageID.2286    Page 4 of 34




                                      Introduction

        To hear Defendants – a collection law firm and its owners – tell it, the doors

 to federal courts are closed to virtually all victims of an abusive debt collection

 practice that Congress identified and outlawed over 40 years ago:

        A debt collector may not use any false, deceptive, or misleading
        representation or means in connection with the collection of any debt [,
        including] (3) The false representation or implication that any
        individual is an attorney or that any communication is from an
        attorney.

 15 U.S.C. §§ 1692e & 1692e(3). According to Defendants, Garland’s alleged actual

 harm and material risk of risk of harm – the confusion and anxiety about his

 prospects for saving his home in an ongoing foreclosure proceeding announced in

 the foreclosure letter he received from Orlans PC and read – is only “traceable

 directly to Garland’s own failure to pay his debts, and it was wholly within his own

 control to resolve by paying his debts.” Defendants’ Citation of New Sixth Circuit

 Authority,” ECF No. 45 at Pg. ID 2241 (emphasis added).

        Consider the stunning breadth of this argument: debtors (presumably the

 target of some 99% of debt collectors’ activity) cannot sue in federal court under

 the Fair Debt Collection Practices Act, well, because they could have paid their

 debts in the first place!

        Nothing in the most recent Supreme Court decision addressing Article III

 standing in the consumer protection context, Spokeo, Inc. v. Robins, 136 S. Ct.

 1540, 1547 (2016) (“Spokeo”), compels such a drastic abdication of federal
Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20          PageID.2287    Page 5 of 34




 jurisdiction, as numerous courts have held.

         Defendants read the court’s nuanced, narrow ruling in Buchholz v. Tanick,

 946 F.3d 855 (6th Cir. 2020), 2020 U.S. App. LEXIS 41 2, too broadly. Buchholz

 turns on a key distinction with the instant action: there, plaintiff’s only alleged harm

 was based on fear of future legal action if he did not pay his debts promptly where

 such legal action had not even been threatened. Here, in contrast, Garland’s alleged

 anxiety and confusion relate to an actual, ongoing foreclosure proceeding that

 immediately threatened Garland’s home, and were the direct consequence of

 Defendants’ violations plausibly alleged in great detail.

         Defendants ignore this key factual distinction and promote several erroneous

 legal arguments. First, the type of violation here alleged is more accurately described

 not as “procedural,” but substantive: violation of the debtor’s right not to be subject

 to the false, deceptive, or misleading representation that a collection communication

 is from an attorney. As such, this violation is not subject to Spokeo’s observation that

 “a bare procedural violation,” “divorced from any concrete harm,” does not constitute

 a concrete injury. Spokeo, 136 S. Ct. at 1549-50.

         Second, Defendants confuse the “traceability” and “concreteness”

 requirements for an injury in fact, which are distinct.

         Third, Defendants argue, without support, that Garland’s ability to avoid


 2
     A copy of the Lexis version, to which page cites are made, is attached as Exh. A.
                                             2
Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20          PageID.2288     Page 6 of 34




 foreclosure was “wholly within his own control to resolve by paying his debts.”

 ECF No. 45 at Pg. ID 2241. But as this Court is well aware, a defaulted residential

 mortgage enables the lender to accelerate the entire debt, at which point the debtor

 does not have the unilateral ability to avoid foreclosure by paying arrearages.

       Fourth, Defendants fail to recognize the significance of Buchholz’s pointed

 observation that “Buchholz makes no argument that the injury he suffered is like a

 harm that the common law recognizes.” Buchholz, 2020 U.S. App. LEXIS 41, at *30-

 31. As explained below, the anxiety and confusion Garland alleges are closely related

 to injuries cognizable under the common law of fraud, which the proscriptions of

 § 1692e (of any “false, deceptive, or misleading representation”) track. That the

 plaintiff in Buchholz did not advance this argument does not bind Garland to his failure

 to so. Moreover, the Complaint in this case, ECF No. 1, judged against the pleading

 standards of Rule 8 well known to this Court, does not suffer the pleading

 insufficiencies of the one reviewed in Buchholz.

                                      Background

 The Garland Foreclosure Letter

       This action challenges Defendants’ communication with Freddie Garland via

 a form letter mailed to homeowners inside and outside of Michigan. That letter

 contains the false, deceptive, or misleading representation that it is “from an

 attorney” when it was not meaningful reviewed by attorneys, but instead sent by


                                            3
Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20         PageID.2289   Page 7 of 34




 non-attorney staff (“processors”). Cmplt. ¶ 59. 15 U.S.C. §1692e(3); M.C.L.

 § 455.252(a). The first page of that letter, ECF No. 1, Exh. A, states:

       Our client, Wells Fargo Home Mortgage Inc., has referred your loan to
       us for foreclosure and requested that we send this notice. While the
       foreclosure process has begun, you may still have foreclosure
       prevention alternatives available to you.

 Id. (emphasis added). The letter warns in the penultimate sentence “that foreclosure

 will proceed unless we are advised otherwise by” the client. The letter is not signed

 by anyone.

 The Complaint’s Allegations of Concrete Injury.

       The unsigned May 18, 2017, foreclosure letter on Orlans P.C. letterhead

 “confused” Garland because it appeared to be from an attorney, but was not signed

 by one. Cmplt. ¶ 46. Plaintiff was not certain whether or not the Garland foreclosure

 letter was from an attorney. Cmplt. ¶ 47.

       The suggestion that the Garland Foreclosure Letter was actually from an

 attorney (i.e., meaningfully reviewed by one), raised Plaintiff’s anxiety, by causing

 him to think that his prospects for avoiding foreclosure were diminished. Cmplt.

 ¶¶48-49. The Garland Foreclosure Letter was “misleading, false, and/or deceptive.”

 Cmplt. ¶115. The letter caused Plaintiff “actual and potential confusion, anxiety,

 and mental distress.” Cmplt. ¶124.

                           The Law of Article III Standing

       “[T]he irreducible constitutional minimum of standing contains three
                                             4
Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20           PageID.2290     Page 8 of 34




 elements.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). “The plaintiff must

 have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged

 conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial

 decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (“Spokeo”).

       To demonstrate an injury in fact, a plaintiff must show “an invasion of a

 legally protected interest” that is (1) “actual or imminent,” (2) “particularized” to

 the plaintiff, and (3) “concrete.” Spokeo, 136 S. Ct. at 1548 (quoting Lujan, 504

 U.S. at 560). Spokeo “clarified, rather than altered, our standing jurisprudence.”

 Lyshe v. Levy, 854 F.3d 855, 861 (6th Cir. 2017). Concreteness and

 particularization are distinct components of the injury in fact requirement;

 accordingly, Spokeo vacated and remanded the case because the Ninth Circuit had

 failed to address concreteness.

       As to the “actual or imminent” element of injury in fact, a plaintiff must allege

 an injury that has either already occurred or is “certainly impending.” Clapper v.

 Amnesty Int’l USA, 568 U.S. 398 (2013). “‘Allegations of possible future injury’ are

 not sufficient,” id. at 409 (citation omitted) (emphasis in original).

       Concreteness can be established by either a tangible or intangible injury.

 “[W]e have confirmed in many of our previous cases that intangible injuries can

 nevertheless be concrete.” Spokeo, 136 S. Ct. at 1549. “Congress is well positioned

 to identify intangible harms that meet minimum Article III standards” and has the

                                             5
Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20           PageID.2291     Page 9 of 34




 power to “‘elevat[e] to the status of legally cognizable injuries concrete, de facto

 injuries that were previously inadequate in law.’” Spokeo, 136 S. Ct. at 1549

 (quoting Lujan, 504 U.S. at 578). Conduct that presents a “material risk” of harm

 that Congress seeks to prevent can establish concrete intangible injury, even where

 the plaintiff does not experience that harm. Macy v. GC Servs. L.P., 897 F.3d 747,

 761 (6th Cir. 2018).3

       An outline can orient these core principles. Article III standing requires:

           1. An injury in fact, i.e., the invasion of a legally protected interest that is:
              a. Actual or imminent,
                     i. One that has either already occurred or is “certainly
                         impending,”
                     ii. Not merely possible future injury;
              b. Particularized, and
              c. Concrete
                  i. Tangible, or
                 ii. Intangible (can be elevated as cognizable by Congress even if
                     previously inadequate at law); including wrongdoing that
                     presents a “material risk” of harm that Congress seeks to
                     prevent—even if plaintiff does not experience that harm;
           2. That is fairly traceable to the challenged conduct of the defendant;
              and
           3. That is redressable by a favorable judicial decision.4

 3
   Significantly, the material risk of harm in Macy that the court found sufficient to
 establish a concrete injury, a risk that plaintiff would waive procedural rights by
 failing to request validation of the debt in writing, was not one that plaintiff alleged
 she had actually experienced.
 4
  Buchholz does not address redressability, and Defendants do not attack standing
 on this basis, or on particularity.
                                             6
Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20             PageID.2292     Page 10 of 34




  The Buchholz Decision

         In Buchholz, the court held that a plaintiff who pleaded fear of future legal

  action if he did not promptly pay his debts based on an attorney’s letters fails

  plausibly to allege an injury in fact sufficient for Article III standing because: (i) he

  failed to allege an injury that is “actual or imminent,” since it was a “fear of future

  harm,” 2020 U.S. App. LEXIS 41, at *16-18 (outline pt. 1(a), supra); and (ii) it was

  not fairly traceable to defendant since it was “self-inflicted.” Id. at *19-22. (Outline

  pt. 2, supra.)

         Alternatively, construed as a putative procedural violation 5, the alleged injury

  (fear of future litigation if plaintiff did not pay promptly pay his bills) still failed the

  “fairly traceable” requirement (outline pt. 2, supra), because on the facts there

  alleged, the court “was at a lost for how [defendant’s] letter caused any harm, much

  less harm that Congress intended to prevent when it enacted the FDCPA.” Id. at

  *30. Moreover, since the letters did “not even mention litigation,” any comparison

  with the common law of abuse of process “would be inapt,” and Buchholz had

  failed to allege extreme conduct tantamount to that required to sustain the tort



  5
   This portion of Buchholz addresses an argument by plaintiff that the violation
  claimed could be construed as a “procedural” violation. 2020 U.S. App. LEXIS 41
  at *22-23. “So if the plaintiff alleges a violation of a procedural right that protects a
  concrete interest, the plaintiff ‘need not allege any additional harm beyond the one
  Congress has identified.’” Id. at *24 (quoting Spokeo, 136 S. Ct. at 1549).
                                               7
Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20             PageID.2293    Page 11 of 34




  action of intentional infliction of emotional distress. Id. at *30-31.

           In the final analysis, “as the court goes on to explain, Buchholz’s allegations

  against the two letters sent by [defendant] collapse under a combination of

  standing’s traceability element and the Supreme Court’s pleading standards”. Id. at

  42 (Murphy, J., concurring).6 Those pleading standards include plausibility under

  Rule 8. See Ashcroft v. Iqbal, 556 U.S. 662, 677-84 (2009).

                                          Argument

 I.    GARLAND’S ALLEGED INJURIES FROM A LETTER ANNOUNCING
       AN ONGOING FORECLOSURE ARE “ACTUAL OR IMMINENT.”

           The only alleged injury in Buchholz was that he “felt an undue sense of

  anxiety that he would be subjected to legal action if prompt payment was not made,”

  based upon letters that “do not threaten any legal action.” 2020 U.S. App. LEXIS 41

  at *3.

           Garland, in contrast, does not allege fear of future legal action. Instead, he

  alleges anxiety and confusion concerning his prospects in an ongoing foreclosure

  proceeding, announced in an unsigned letter from a law firm. Page one of that letter

  states unambiguously that “the foreclosure process has begun.” Cmplt. Exh. A. The

  false implication that this letter had been meaningfully reviewed by an attorney,

  acting in his or her professional capacity as such, allegedly caused Garland’s


  6
   As Defendants acknowledge, the court did not reach the issue whether anxiety
  alone suffices to constitute a concrete injury. 2020 U.S. App. LEXIS 41 at *16.
                                              8
Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20          PageID.2294    Page 12 of 34




  anxiety and confusion. Cmplt. ¶¶ 46-49.

        Because foreclosure “ha[d] begun,” the alleged harm satisfies the “actual or

  imminent” requirement for an injury in fact. It describes, the invasion of an interest

  protected by the FDCPA, 15 U.S.C. § 1692e(3), that has “already occurred” or at the

  least is “certainly impending.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 410

  (2013). (Outline pt. 1(a)(i), supra.) Buchholz is distinguishable on this basis alone.

 II.   GARLAND ALLEGED INJURY IS FAIRLY TRACEABLE TO
       DEFENDANTS’ ALLEGED WRONGDOING.

        The Buchholz panel concluded that plaintiff’s fear-of-future-litigation anxiety

  was not in any event not “fairly traceable” to the letters he received, since those

  letters did not threaten litigation, and he expressly connected his anxiety to his own

  “self-induced” conduct: “anxiety that he would be subjected to legal action if

  prompt payment was not made.” 2020 U.S. App. LEXIS 41 at * 3 (quoting

  complaint) (emphasis added).

        The facts alleged in the instant case are entirely different. Garland’s

  confusion and anxiety are tied solely to the letter received, not to any conduct

  (much less future conduct) by him. He had no independent controlling agency in

  that confusion or anxiety: it is not alleged to be contingent on whether or not he

  chose to make any payments on the alleged defaulted debt.

        Moreover, this confusion and anxiety relate directly (though they only need

  to relate “indirectly” under Buchholz and prior Supreme Court precedent) to
                                             9
Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20         PageID.2295     Page 13 of 34




  Defendants’ wrongdoing. They are expressly tied to receipt of the foreclosure letter,

  which mislead Garland into believing that an attorney had (or may have) engaged in

  a substantive legal review of his file, when this was not the case.

 III.   UNDER SPOKEO AND MACY, “MATERIAL RISK OF HARM”
        IDENTIFIED BY CONGRESS IS ADEQUATE TO ESTABLISH
        CONCRETE INJURY.

        In Macy v. GC Servs. L.P. 897 F.3d 747 (2018), the Sixth Circuit “disagreed”

  with defendant’s reading of Spokeo as follows:

        [Defendant], on the other hand, argues, that “accusations of procedural
        violations of a statute, without a concrete injury, do not confer
        standing,” and that standing exists only when a plaintiff alleges an
        injury beyond the harm to a statutory interest identified
        by Congress.

  Id. at 754. Macy instead agreed with the Second Circuit’s interpretation of Spokeo

  in Strubel v. Comenity Bank, 842 F.3d 181 (2d Cir. 2016), an appeal of claims

  under the Truth In Lending Act. Macy adopted Strubel’s conclusion that “[w]here

  Congress confers a procedural right in order to protect a concrete interest, a

  violation of the procedure may demonstrate a sufficient ‘risk of real harm’ to the

  underlying interest to establish concrete injury without ‘need [to] allege any

  additional harm beyond the one Congress has identified.’” Stubel, 842 F.3d at 189

  (quoting Spokeo, 136 S. Ct. at 1549).7 See also, Sayles v. Advanced Recovery Sys.,


  7
   The Macy court expressly adopted the same understanding of the Spokeo decision
  adopted by the Ninth Circuit in that case after remand by the Supreme Court. Macy,
  897 F.2d at 755. Robins v. Spokeo, Inc., 867 F.3d 1108 (9th Cir. 2017) (“Spokeo
                                            10
Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20          PageID.2296     Page 14 of 34




  865 F.3d 246, 250 (5th Cir. 2017) (alleged violation of 15 U.S.C § 1692e(8)

  suffices to establish concrete harm under Spokeo).

        While Spokeo itself dealt with a procedural right conferred by statute, the

  discussion in that decision regarding Congress’ power to elevate intangible injuries

  to concrete injuries is not limited to procedural rights.

               In determining whether an intangible harm constitutes injury in
        fact, both history and the judgment of Congress play important roles.
        Because the doctrine of standing derives from the case-or-controversy
        requirement, and because that requirement in turn is grounded in
        historical practice, it is instructive to consider whether an alleged
        intangible harm has a close relationship to a harm that has traditionally
        been regarded as providing a basis for a lawsuit in English or
        American courts.

  Spokeo, 136 S. Ct. 1540, 1549. This quote appears before any discussion of

  procedural rights. The Court later cites, “as an example,” the application of these

  principles to a “bare procedural violation, divorced from any concrete harm.” Id.



  II”), cert. denied, 138 S. Ct. 931 (2018). Spokeo II in turn adopted Strubel’s reading
  of Spokeo. Significantly, the Macy court rejected contrary interpretations adopted
  by Braitberg v. Charter Commc’ns, Inc., 836 F.3d 925 (8th Cir. 2016), and Nicklaw
  v. Citimortgage, Inc., 839 F.3d 998 (11th Cir. 2016). Macy, 897 F.3d 755 n.5.
  Indeed, the Macy panel also noted that Braitberg and Nicklaw contradicted the
  court’s previously-published opinion in Lyshe v. Levy, 854 F.3d 855 (6th Cir. 2017)
  (decided before Hagy), which “made clear that an alleged procedural violation of a
  statute may give rise to a sufficiently concrete injury for standing purposes when
  the violation presents a real risk of harm to a plaintiff's interest that Congress sought
  to protect.” Ibid. This is important, because it signifies that the Buchholz panel was
  not free to adopt those court’s contrary understandings of Spokeo without violating
  Sixth Circuit Rule 32.1(b): Binding Effect of Published Decisions. “Published
  panel opinions are binding on later panels. A published opinion is overruled only by
  the court en banc.”
                                             11
Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20          PageID.2297     Page 15 of 34




  “This does not mean, however, that the risk of real harm cannot satisfy the

  requirement of concreteness.” Ibid.

        Macy and another FDCPA case discussed in Buchholz, Hagy v. Demers &

  Adams, 882 F.3d 616 (6th Cir. 2018), each address an alleged procedural violation

  of the FDCPA. Buchholz in turn analyzed an asserted violation of 15 U.S.C.

  § 1692e(3) as a procedural violation, because plaintiff argued it as such (in the

  alternative), but never squarely holds that such a violation is “procedural.” 8

        The FDCPA’s prohibition on the “false representation or implication that any

  individual is an attorney or that any communication is from an attorney” is plainly

  substantive, not procedural. Compare Eichenberger v. ESPN, Inc., 876 F.3d 979,

  983 (9th Cir. 2017) (distinguishing between procedural statutory rights and

  substantive ones, and holding that an alleged violation of substantive rights, without

  more, establishes a concrete injury).

        But even if analyzed as “procedural,” under Spokeo and Macy Garland’s

  alleged intangible injuries satisfy the concreteness requirement if the challenged

  conduct presents a material risk of a harm identified by Congress. Both Congress’

  judgment and the relationship of such harm to those that bear a “close relationship


  8
    Judge Murphy, concurring in the judgment, did not recognize the court’s holding as
  reaching a conclusion on this point. Instead, he joined the court’s judgment because
  “as the court goes on to explain, Buchholz’s allegations against the two letters sent by
  [defendant] collapse under a combination of standing’s traceability element and the
  Supreme Court’s pleading standards.” 2020 U.S. App. LEXIS 41, *42.
                                            12
Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20         PageID.2298     Page 16 of 34




  to a harm that has traditionally been regarded as providing the basis for a lawsuit in

  English or American Courts” bear on this analysis.

        In this case, the substantive violation claimed, the “false, deceptive, or

  misleading representation” that Defendants’ letter was from a lawyer, 15 U.S.C.

  § 1692e(3), directly implicates harms that Congress sought to protect against.

  Indeed, Buchholz acknowledged that 15 U.S.C. § 1692e promoted a substantive

  congressional purpose: “Buchholz argues—and we do not disagree—that Congress

  passed the FDCPA to prevent debt collectors from engaging in abusive debt-

  collection practices.” 2020 Fed. App. LEXIS 41, *29. This is not surprising.

                An unsophisticated consumer, getting a letter from an
        “attorney,” knows the price of poker has just gone up. And that clearly
        is the reason why the dunning campaign escalates from the collection
        agency, which might not strike fear in the heart of the consumer, to the
        attorney, who is better positioned to get the debtor’s knees knocking.

  Avila v. Rubin, 84 F.3d 222, 229 (7th Cir. 1996).9 The Sixth Circuit had previously

  agreed with Avila’s description of the harm (anxiety) posed by this particular type

  of abusive debt collection practice (false, deceptive, or misleading communications

  regarding attorney involvement):

        The independent debt collector may have achieved his desired impact
        at the point when the letter is opened and the least sophisticated
        consumer perceives the name of the Attorney General because the least


  9
   The Sixth Circuit first recognized the viability of such “attorney letterhead” claims
  under the FDCPA in Kistner v. Law Offices of Michael P. Margelefsky, LLC, 518
  F.3d 433 (6th Cir. 2008), which remains good law.
                                           13
Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20           PageID.2299     Page 17 of 34




        sophisticated consumer may believe that ‘the price of poker has just
        gone up.’).

  Gillie v. Law Office of Eric A. Jones, LLC, 785 F.3d 1091, 1108 (6th Cir. 2015)

  quoting Avila), reversed on other grounds, Sheriff v. Gillie, 136 S. Ct. 1594 (2016).

  See also, Thompke v. Fabrizio & Brook, P.C., 261 F. Supp. 3d 798, 805 (E.D. Mich.

  2017) (rejecting standing challenge where plaintiff who alleged because “[t]he

  alleged harm is precisely the injury Congress and the Michigan legislature sought to

  prevent. Letters that appear to be sent by a law firm give the impression that the law

  firm is directly involved in the collection process and has therefore formed a

  professional opinion on the alleged debt.”); Martin v. Trott Law, P.C., 265 F. Supp.

  3d 731 (E.D. Mich. 2017) (same).

        There is a readily apparent “real risk of harm” in such a situation that a
        debtor presented with such deceptive [attorney letterhead]
        communications, deprived of an accurate understanding of his situation
        by the defendants’ misinformation, could make decisions detrimental
        to his personal financial position or legal rights that he otherwise
        would make, if he were fully and accurately informed. “An inherent
        danger posed by harassing or deceptive collection practices is that
        consumers will be pressed into making uninformed decisions about
        debt prioritization, which affects their daily lives.” . . . That, of course,
        is exactly the harm that Congress sought to prevent by enacting the
        FDCPA and prohibiting deceptive conduct and communications by
        debt collectors such as the defendant.

  Id. at 748 (quoting Gillie 785 F.3d at 1097, and citing 15 U.S.C. § 1692(a)).

        Further, the harm identified by Congress is “closely related to” one

  cognizable at common law. Victims of common law fraud are compensated for

                                             14
Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20          PageID.2300    Page 18 of 34




  intangible injuries, including anxiety. See, e.g., Zwerk v. Walter Don Zehnder &

  Andrews Hooper & Pavlik Plc, Nos. 294006, 294957, 2011 Mich. App. LEXIS 873,

  at *26-27 (Ct. App. May 12, 2011) (emphasis added):

        Damages for mental distress and/or exemplary damages are
        recoverable in fraud cases if such damages are the natural consequence
        of the wrongful act and reasonably could have been anticipated.
        Damages for mental anguish include damages for mental pain and
        anxiety which naturally flow from the injury, such as shame,
        mortification and humiliation. Exemplary damages are recoverable
        only for intangible injuries or injuries to feelings, which are not
        quantifiable in monetary terms.

  The lower threshold for a congizeable damages for anxiety (“naturally flows from

  the injury”) where liability is premised on § 1692e’s “closely related” tort of

  common law fraud, is very different from the standard to establish liability for the

  tort of intentional infliction of mental distress discussed in Buchholz.

                                       Conclusion

        For the foregoing reasons, and for those stated in Plaintiff’s Response in

  Opposition (ECF # 15), the motion to dismiss should be denied in its entirety.

  Dated: February 12, 2020
                                       Respectfully submitted,
                                       /s/ Andrew J. McGuinness______
                                       Andrew J. McGuinness (P42074)
                                       ANDREW J. MCGUINNESS, ESQ.
                                       122 S Main St, Suite 118
                                       P O Box 7711
                                       Ann Arbor, MI 48107
                                       Phone: (734) 274-9374
                                       drewmcg@topclasslaw.com

                                            15
Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20   PageID.2301   Page 19 of 34




                                  Samuel G. Firebaugh (P34276)
                                  FIREBAUGH & ANDREWS PLLC
                                  38545 Ford Rd, Ste 104
                                  Westland, MI 48185
                                  Phone: (734) 722-2999
                                  samuelgfirebaugh@hotmail.com
                                  Counsel for Plaintiff and the Proposed Class




                                      16
Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20         PageID.2302    Page 20 of 34




                              CERTIFICATE OF SERVICE
        The undersigned, an attorney, hereby certifies that on the above date a copy

  of the foregoing was filed with the Court using the ECF system, which will send

  notification of such filing to all parties who have appeared through their attorneys

  of record.


                                                      /s/ Andrew J. McGuinness
                                                      Andrew J. McGuinness
Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20   PageID.2303   Page 21 of 34




                    EXHIBIT A
 Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20                            PageID.2304      Page 22 of 34



                                             Buchholz v. Tanick
                                  United States Court of Appeals for the Sixth Circuit
                      June 20, 2019, Argued; January 3, 2020, Decided; January 3, 2020, Filed
                                               File Name: 20a0002p.06
                                                      No. 18-2261

Reporter
2020 U.S. App. LEXIS 41 *; 2020 FED App. 0002P (6th Cir.) **; 946 F.3d 855; 2020 WL 35431

                                                             Opinion by: NALBANDIAN
GUSTAV BUCHHOLZ, Plaintiff-Appellant, v. MEYER
NJUS TANICK, PA, Defendant-Appellee.


                                                             Opinion
Prior History: [*1] Appeal from the United States
District Court for the Western District of Michigan at
Grand Rapids. No. 1:18-cv-00607—Gordon J. Quist,              [**2] NALBANDIAN, Circuit Judge. Gustav Buchholz
District Judge.                                              received two letters from law firm Meyer Njus Tanick,
                                                             PA ("MNT") about two debts he owed to Synchrony
Buchholz v. Tanick, 2018 U.S. Dist. LEXIS 165789
                                                             Bank. The letters, which appeared on MNT letterhead
(W.D. Mich., Sept. 27, 2018)
                                                             and were signed by an MNT attorney, informed
                                                             Buchholz that MNT was acting as a debt collector and
                                                             provided contact information for him to either challenge
                                                             or pay the debts. Buchholz does not dispute the [*2]
Counsel: ARGUED: Philip D. Stern, STERN
                                                             debts, but he alleges that the letters made him feel
THOMASSON LLP, Springfield, New Jersey, for
                                                             anxious and fear that MNT would sue him if he did not
Appellant.
                                                             promptly pay.

Kathleen H. Klaus, MADDIN HAUSER ROTH &                      So Buchholz sued MNT. Buchholz alleges that MNT
HELLER, Southfield, Michigan, for Appellee.                  violated the Fair Debt Collection Practices Act
                                                             ("FDCPA"), 15 U.S.C. § 1692, et seq., by giving the
                                                             impression that an attorney had reviewed his case and
ON BRIEF: Philip D. Stern, Andrew T. Thomasson,              determined that he owed the debts. Buchholz alleges
Francis R. Greene, STERN THOMASSON LLP,                      that MNT processes so many debt collection letters
Springfield, New Jersey, for Appellant.                      each day that no MNT attorney could possibly engage in
                                                             a meaningful review of individual claims.
Kathleen H. Klaus, MADDIN HAUSER ROTH &
                                                             But Buchholz's case fails before we can even consider
HELLER, Southfield, Michigan, for Appellee.
                                                             its merits. Because Buchholz has shown no injury in fact
                                                             that is traceable to MNT's challenged conduct, he lacks
                                                             standing to sue, and we lack jurisdiction to hear his
                                                             case. We affirm the district court's dismissal of
Judges: Before: COOK, NALBANDIAN, and MURPHY,
                                                             Buchholz's complaint.
Circuit Judges. NALBANDIAN, J., delivered the opinion
of the court in which COOK, J., joined, and MURPHY,          I.
J., joined in part. MURPHY, J. (pp. 19-25), delivered a
separate opinion concurring in part and in the judgment.     Buchholz, a Michigan resident, received two letters in
                                                             May 2018 about overdue payments he owed on two
  Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20                             PageID.2305         Page 23 of 34
                          2020 U.S. App. LEXIS 41, *2; 2020 FED App. 0002P (6th Cir.), **2

accounts with Synchrony Bank. 1 The letters came from          determination to send the letter." (Id. at ¶ 41.) And this,
MNT, a Minneapolis-based law firm, and appeared on             according to Buchholz, violates the FDCPA.
MNT's letterhead. As Buchholz explains in his
complaint, each letter referred to a specific account, but     MNT moved to dismiss Buchholz's complaint for lack of
the content is identical and "formulaic in nature," save       subject-matter jurisdiction and for failing to state a claim.
for the "information regarding the specific [*3] account       The district court granted MNT's motion, holding that
the letter was referencing." (R. 12, First Am. Compl. at       Buchholz       lacked     standing      to     sue     MNT.
¶¶ 14-15.) MNT attorney Kara Harms signed both                 Alternatively, [*5] the court held that even if it had
letters, but Buchholz alleges that [**3] because the           subject-matter jurisdiction, it would have dismissed
signatures are identical, MNT must have inserted "some         Buchholz's complaint for failing to state a claim.
sort of pre-populated or stock signature." (Id. at ¶ 17-       Buchholz appeals the dismissal of his complaint.
18.)

Although MNT is a law firm, the letters do not threaten        [**4] II.
legal action. Indeed, the letters purport to be
"communication[s] [ ] from a debt collector" and explain       This court reviews de novo a district court's dismissal of
that MNT "has been retained to collect the above-              a complaint for lack of subject-matter jurisdiction. See,
referenced debt[s]." (See, e.g., R. 14-2, Letter.) Still,      e.g., Cartwright v. Garner, 751 F.3d 752, 760 (6th Cir.
Buchholz alleges that after he received the letters, he        2014). In doing so, we take the allegations in the
"felt an undue sense of anxiety that he would be               complaint as true. Id. at 759.
subjected to legal action if prompt payment was not            A.
made." (R. 12, First Am. Compl. at ¶ 32.) Because of
that anxiety, Buchholz "conferred with his counsel"            Not all disputes have a home in federal court. Article III
about MNT's letters. (Id. at ¶ 33.) And then Buchholz          limits the judicial power to resolving actual "Cases" and
sued MNT.                                                      "Controversies," not theoretical questions. U.S. Const.
                                                               art. III, § 2. And one "telltale" of a case or controversy is
Buchholz alleges that MNT violated the FDCPA—                  that "the parties have standing to bring it." Hagy v.
specifically, 15 U.S.C. § 1692e, e(3), and e(10). His          Demers & Adams, 882 F.3d 616, 620 (6th Cir. 2018).
claim relies on a series of inferences, including that         Although the term "standing" does not appear in Article
Synchrony Bank "clearly works with [MNT] on a regular          III, our standing doctrine is "rooted in the traditional
basis" and that Synchrony Bank has a "proportionally           understanding of a case or controversy" and limits "the
large number of accounts that are subjected to                 category of litigants empowered to maintain a lawsuit in
collection activities." (Id. at ¶ 23, 22.) [*4] Buchholz       federal court[.]" Spokeo, Inc. v. Robins, 136 S. Ct. 1540,
asks the court to infer that because MNT works with            1547, 194 L. Ed. 2d 635 (2016). The effect is to confine
Synchrony, MNT must send "a large number of                    "the federal courts to a properly judicial role[.]" Id.
collection letters to consumers on a daily basis." (Id. at ¶
23.) And Buchholz alleges that because Kara Harms              There are three elements to standing. The plaintiff "must
(whose signature appears on the two letters he                 have (1) suffered an injury in fact, (2) that is fairly
received) is MNT's only Michigan-based attorney, "it is        traceable to the challenged conduct of the defendant,
unlikely" she devoted "much time to Plaintiff's accounts,      and (3) that is likely to be redressed by a favorable
let alone the additional letters she sends out on a daily      judicial decision." [*6] Id. The plaintiff carries the burden
basis." (Id. at ¶ 29.) Indeed, Buchholz claims that MNT        of establishing those three elements, and at the
processes such a high volume of debt-collection letters        pleading stage, the plaintiff must clearly allege facts
that Harms and other MNT attorneys cannot engage "in           demonstrating each element. Id. Moreover, the injury in
a meaningful review of the underlying accounts prior to        fact must be both "(a) concrete and particularized, . . .
determining whether to send the collection letters." (Id.      and (b) actual or imminent, not conjectural or
at ¶ 30). But the letters, which appear on law firm            hypothetical[.]" Lujan v. Defs. of Wildlife, 504 U.S. 555,
letterhead, create the impression that the attorney "has       560, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992) (internal
reviewed the file and made the professional, considered        quotation marks and citations omitted).

                                                               Buchholz must first show that he has suffered an injury
                                                               in fact, which itself includes two sub-elements,
1 One account was for a Walmart credit card. The other         concreteness and particularization. Id. The parties do
account was for a Sam's Club personal credit account.

                                                      Page 2 of 13
 Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20                             PageID.2306         Page 24 of 34
                         2020 U.S. App. LEXIS 41, *6; 2020 FED App. 0002P (6th Cir.), **4

not dispute that Buchholz's injury is particularized, but     Court has not directly analyzed the cognizability of
as the Supreme Court has repeatedly underscored,              psychological harm as injury-in-fact." Bayefsky, supra,
particularization is not enough. Spokeo, 136 S. Ct. at        at 1557.
1548; Susan B. Anthony List v. Driehaus, 573 U.S. 149,
158, 134 S. Ct. 2334, 189 L. Ed. 2d 246 (2014);               In addition, and relevant here, some concrete, intangible
Massachusetts v. EPA, 549 U.S. 497, 517, 127 S. Ct.           injuries may also flow from statutory violations. Spokeo,
1438, 167 L. Ed. 2d 248 (2007). The injury must also be       136 S. Ct. at 1549. Indeed, Congress may "define
concrete, and the parties dispute if the alleged injury       injuries and articulate chains of causation that will give
here meets that criteria.                                     rise to a case or controversy where none existed
                                                              before[.]" Lujan, 504 U.S. at 580 (Kennedy, J.,
 [**5] A concrete injury is, like it sounds, "real and not    concurring in part and concurring in the judgment). But
abstract." Spokeo, 136 S. Ct. at 1548 (punctuation and        again, there are restrictions. Though Congress may
internal quotation marks omitted). But that does not          create new procedural rights [**6] and provide plaintiffs
mean all concrete injuries must be tangible economic or       with causes of action to vindicate those rights,
physical harms. Spokeo noted that "intangible injuries        separation-of-powers principles prevent Congress from
can nevertheless be concrete." Id. at 1549. Specifically,     expanding the scope of the judicial power beyond what
the Court cited cases that vindicate First Amendment          Article III permits. See Huff v. TeleCheck Servs., Inc.,
values as examples in support. Id. (citing Pleasant           923 F.3d 458, 464-65 (6th Cir. 2019). Congress cannot
Grove City v. Summum, 555 U.S. 460, 129 S. Ct. 1125,          confer standing on a plaintiff—and thus open the door to
172 L. Ed. 2d 853 (2009) (free speech); Church of             federal court—when the plaintiff has not sustained an
Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520, 113         injury in fact; Article III's standing requirements still
S. Ct. 2217, 124 L. Ed. 2d 472 (1993) (free exercise));       apply. Spokeo, 136 S. Ct. at 1549. As the Court
see also Rachel [*7] Bayefsky, Psychological Harm and         explained, "Congress'[s] role in identifying and elevating
Constitutional Standing, 81 Brook. L. Rev. 1555, 1557         intangible harms does not mean that a plaintiff
(2016) ("The idea that certain intangible interests can       automatically satisfies the injury-in-fact requirement
count for Article III standing is by no means novel.").       whenever a statute grants a person a statutory right and
                                                              purports to authorize that person to sue to vindicate [*9]
On the other hand, courts have recognized that there          that right." Id. A plaintiff cannot "for example, allege a
are, as there must be, limits on what kinds of allegations    bare procedural violation, divorced from any concrete
of intangible harm satisfy Article III. The Spokeo Court      harm, and satisfy the injury-in-fact requirement of Article
held that "it is instructive to consider whether an alleged   III." Id.
intangible harm has a close relationship to a harm that
has traditionally been regarded as providing a basis for      The facts in Spokeo highlight this principle. Spokeo
a lawsuit in English or American courts." 136 S. Ct. at       involved the Fair Credit Reporting Act of 1970, 15
1549. In Valley Forge Christian College v. Americans          U.S.C. § 1681, et seq., which requires consumer credit
United for Separation of Church and State, the Court          reporting agencies to "follow reasonable procedures to
held that the alleged "psychological consequence              assure maximum possible accuracy of" consumer credit
presumably produced by observation of conduct with            reports. § 1681e(b). The statute provides consumers
which one disagrees" is "not an injury sufficient to confer   with a cause of action if a consumer reporting agency
standing under Art. III[.]" Valley Forge Christian College    violates their statutorily created procedural rights. But as
v. Americans United for Separation of Church & State,         the Court noted, not all procedural violations rise to the
454 U.S. 464, 485, 102 S. Ct. 752, 70 L. Ed. 2d 700           level of an injury in fact:
(1982). And in Humane Society of United States v.
Babbitt, the court held that "general emotional 'harm,' no        A violation of one of the FCRA's procedural
matter how deeply felt, cannot suffice for injury-in-fact         requirements may result in no harm. For example,
for standing purposes." Humane Soc'y of the United                even if a consumer reporting agency fails to provide
States v. Babbitt, 46 F.3d 93, 98, 310 U.S. App. D.C.             the required notice to a user of the agency's
228 (D.C. Cir. 1995). See also Hein v. Freedom From               consumer information, that information regardless
Religion Found., Inc., 551 U.S. 587, 619-20, 127 S. Ct.           may be entirely accurate. In addition, not all
2553, 168 L. Ed. 2d 424 (2007) (Scalia, J., concurring in         inaccuracies cause harm or present any material
the judgment) (Courts should reject the "conceptualizing          risk of harm. An example that comes readily to
of injury in fact in purely mental terms[.]"). And at least       mind is an incorrect zip code. It is difficult to
one commentator has noted [*8] that "the Supreme                  imagine how the dissemination of an incorrect zip


                                                      Page 3 of 13
  Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20                                PageID.2307         Page 25 of 34
                           2020 U.S. App. LEXIS 41, *9; 2020 FED App. 0002P (6th Cir.), **6

     code, without more, could work any concrete                  Anxiety as Injury in Fact. It is far from clear that a bare
     harm. [*10]                                                  allegation of anxiety is a concrete injury. Buchholz cites
                                                                  no case from this court holding that anxiety, on its own,
Spokeo, 136 S. Ct. at 1550. So when a reporting                   is an injury in fact—and as best we can tell, no such
agency issues a credit report that misstates the                  case exists. [*12] Instead, Buchholz points us to non-
consumer's zip code, the plaintiff may have a statutory           binding authority holding that a plaintiff could recover
ticket to federal court because, in a hyper-literal sense,        damages for emotional distress under the FDCPA. As
the agency failed to provide accurate information. But            Buchholz notes, the Ninth Circuit held that a district
because the plaintiff has not sustained an injury in fact,        court did not abuse its discretion in denying a motion for
Article III keeps the court's doors closed. 2                     a new trial after a jury awarded damages for emotional
                                                                  distress in a FDCPA suit. McCollough v. Johnson,
 [**7] The Court acknowledged that some violations of
                                                                  Rodenburg & Lauinger, LLC, 637 F.3d 939, 957 (9th Cir.
procedural rights "can be sufficient in some
                                                                  2011). There, a debt-collection law firm prosecuted a
circumstances to constitute [an] injury in fact." Id. at
                                                                  lawsuit against the plaintiff, [**8] even though the firm
1549. In those cases, the "risk of real harm" can satisfy
                                                                  knew that the lawsuit was time-barred. Id. at 947. After
Article III's concreteness requirement, and the plaintiff
                                                                  the jury awarded statutory and punitive damages, along
"need not allege any additional harm beyond the one
                                                                  with $250,000 for emotional distress, the defendants
Congress has identified." Id. The Court did not establish
                                                                  moved for a new trial and then appealed the district
a bright-line rule for when a procedural violation, by
                                                                  court's denial of that motion. Id. at 957. The Ninth Circuit
itself, rises to the level of an injury in fact, and this court
                                                                  affirmed that decision, explaining that the FDCPA
has since noted that "[i]t's difficult, we recognize, to
                                                                  "provides for the award of actual damages[,]" which
identify the line between what Congress may, and may
                                                                  could include damages for personal humiliation,
not, do in creating an 'injury in fact.'" Hagy, 882 F.3d at
                                                                  embarrassment, mental anguish, and emotional
623. But the Supreme Court explained that "both history
                                                                  distress. Id.
and the judgment of Congress play important roles" in
determining whether an intangible injury is concrete.             Within our circuit, several district courts have held the
Spokeo, 136 S. Ct. at 1549. Under that framework, on              same. One court allowed the plaintiff to recover
top of whether the alleged intangible [*11] harm has a            emotional-distress damages after a debt collector made
"close relationship" to traditional harms, courts must            repeated phone calls to collect a disputed debt, warned
consider whether Congress has "identif[ied] and                   that the plaintiff had committed a felony by failing to pay
elevat[ed]" an intangible harm. Id. "Congress[,]" the             the debt, and "stated [*13] she was outside the local
Court noted, "is well positioned to identify intangible           county Sheriff's Office and [ ] about to walk in to get a
harms that meet minimum Article III requirements[.]" Id.          warrant for [the] Plaintiff's arrest." Smith v. Reliant Grp.
                                                                  Debt Mgmt. Sols., 2018 U.S. Dist. LEXIS 133102, 2018
Spokeo suggests that Buchholz has two ways of proving
                                                                  WL 3753976, at *3 (E.D. Mich. Aug. 8, 2018). Likewise,
an injury in fact flowing from MNT's alleged violation of
                                                                  a different district court held that the plaintiff could
the FDCPA. First, Buchholz could allege that MNT
                                                                  recover damages for emotional distress where the debt
violated the statute in a way that caused him concrete
                                                                  collector threatened to seize the plaintiff's personal
harm. Second, Buchholz could allege that MNT's
                                                                  property and press criminal charges if the plaintiff did
violation of the statute did not cause tangible harm but
                                                                  not pay in twenty-four hours. Link v. Recovery Sols.
created a risk of harm that Congress intended to
                                                                  Grp., L.L.C., 2018 U.S. Dist. LEXIS 71310, 2018 WL
prevent. Buchholz makes both arguments. First,
                                                                  1980657, at *5 (E.D. Mich. Apr. 27, 2018).
Buchholz claims that the anxiety he felt from reading
MNT's letters and from fearing litigation is a concrete           Buchholz asks us to infer from those cases that anxiety,
injury in fact. And second, he argues that MNT's alleged          in the context of the FDCPA, is a cognizable injury. But
FDCPA violation, by itself, amounts to an injury in fact,         those cases do not address the basis for the court's
setting aside the anxiety he experienced.                         subject-matter jurisdiction. Thus, we cannot tell what the
                                                                  plaintiff's injury in fact was. As Buchholz knows well
                                                                  (and we discuss later), there are different ways to satisfy
                                                                  Article III's injury-in-fact requirement. Some procedural
2 The Court in Spokeo did not hold that the plaintiffs lacked
                                                                  violations, by themselves, can amount to an injury in
standing but instead remanded to the Ninth Circuit, instructing
                                                                  fact, even when the plaintiff has not suffered a tangible
that court to determine whether the plaintiff sustained a
concrete injury.
                                                                  injury. See Spokeo, 136 S. Ct. at 1550. And that may

                                                         Page 4 of 13
  Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20                                  PageID.2308          Page 26 of 34
                           2020 U.S. App. LEXIS 41, *13; 2020 FED App. 0002P (6th Cir.), **8

well be what happened in those three cases, where the              describes a very small slice of human behavior. The
debt collector either knowingly litigated a time-barred            requirement that the resulting harm be severe further
claim or where the debt collector threatened the                   limits claims." Id. § 46 cmt. a. Looking to traditional
consumer with arrest and criminal prosecution unless               harms [*16] here does not help Buchholz.
the consumer paid promptly. Indeed, those violations
alone may [*14] be cognizable injuries, setting aside               [**10] Thus, Buchholz's failure to allege anything other
whatever additional injuries the plaintiffs may have               than anxiety makes us skeptical about whether he has
suffered. So we cannot infer from those three cases that           established an injury in fact. 3 In addition, we are
the anxiety Buchholz has alleged is an injury in fact.             reluctant to find that what the Supreme Court held in
                                                                   Spokeo⸺that an allegation of a "bare procedural
 [**9] Moreover, in those cases, the emotional                     violation" cannot satisfy Article III⸺can be undone by the
distresses were accompanied by corroborating                       simple addition of one word to a pleading.
allegations that established more than bare anxiety.
This makes sense. Spokeo instructs us to look to                   Nevertheless, we need not decide whether a bare
traditional harms when assessing allegations of                    anxiety allegation, in the abstract, fails to satisfy the
intangible harm. And in the context of psychological               injury-in-fact requirement. Buchholz fails to establish his
injuries, alleging "anxiety" alone appears to fall short of        Article III standing for other reasons more specifically
cognizable injury as a matter of general tort law. One             related to his complaint.
source, for example, defines psychological injury as "the
                                                                   Indeed, Buchholz fails a different aspect of the injury-in-
result of exposure to an incident that is mentally and
                                                                   fact analysis. His problem is that his anxiety, as alleged,
emotionally traumatic because the incident presents a
                                                                   amounts to the fear of a future harm—an "injury" that is
threat to the plaintiff's life: to health, to control over one's
                                                                   rarely cognizable. After Buchholz received MNT's
life, to peace of mind and enjoyment of life, or even the
                                                                   letters, he allegedly "felt an undue sense of anxiety that
threat of death itself." 26 Am. Jur. Proof of Facts 3d 1
                                                                   he would be subjected to legal action if prompt payment
n.3 (1994). Similarly, under the Restatement:
                                                                   [on his debts] was not made." (R. 12, First Am. Compl. ¶
    Emotional distress passes under various names,                 32 (emphasis added).) In other words, Buchholz was
    such as mental suffering, mental anguish, mental or            nervous about being sued at some point in the future.
    nervous shock, or the like. It includes all highly
                                                                   But the Supreme Court has explained that the fear of a
    unpleasant mental reactions, such as fright,
                                                                   future harm [*17] is not an injury in fact unless the
    horror, [*15]         grief, shame,    humiliation,
                                                                   future harm is "certainly impending." Clapper v. Amnesty
    embarrassment, anger, chagrin, disappointment,
                                                                   Int'l USA, 568 U.S. 398, 410, 133 S. Ct. 1138, 185 L.
    worry, and nausea. It is only where it is extreme
                                                                   Ed. 2d 264 (2013). That case addressed a constitutional
    that the liability arises.
                                                                   challenge to the Foreign Intelligence Surveillance Act of
Restatement (Second) of Torts § 46 (1965).
                                                                   1978, which authorizes government surveillance of
To be fair, the Restatement (Third) of Torts: Physical             certain foreigners located outside the United States. Id.
and Emotional Harm § 45 (2012) broadly defines                     at 401. The challengers, a group of attorneys and
"emotional harm" to mean "impairment or injury to a                human rights advocates, alleged several injuries in fact,
person's emotional tranquility." And a comment notes               including their fear that the government would monitor
that this harm "encompasses a variety of mental states,            their communications with foreign contacts. Id. at 410.
including . . . anxiety . . . ." Id. § 45 cmt. a. Nevertheless,    But because it was far from certain that the government
that Restatement defines the possible liability for                would intercept any of the challengers' communications,
emotional harm narrowly to exclude mere anxiety: "An               the Court described the challengers' alleged injury as a
actor who by extreme and outrageous conduct
intentionally or recklessly causes severe emotional
harm to another is subject to liability for that emotional         3 We  are mindful of the Supreme Court's admonition that we
harm and, if the emotional harm causes bodily harm,                must keep the merits of his claim separate from the standing
also for the bodily harm." Id. § 46. So the conduct must           question. Steel Co. v. Citizens for a Better Env't, 523 U.S. 83,
be "extreme and outrageous" and the emotional harm                 96, 118 S. Ct. 1003, 140 L. Ed. 2d 210 (1998) (explaining the
must be "severe." In other words, "[a] great deal of               "fundamental distinction" between the merits and standing).
conduct may cause emotional harm, but the requisite                Buchholz's failure to allege what would amount to a plausible
conduct for this claim—extreme and outrageous—                     merits claim of emotional distress at common law seems,
                                                                   perhaps, more suited to the former inquiry and not the latter.

                                                          Page 5 of 13
  Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20                               PageID.2309          Page 27 of 34
                         2020 U.S. App. LEXIS 41, *17; 2020 FED App. 0002P (6th Cir.), **10

"highly speculative fear" that was not cognizable. Id.          in which case he lacks standing to sue MNT. The D.C.
When a plaintiff claims to have standing based on the           Circuit, for example, has repeatedly stated that self-
threat of a future injury, it is not enough that the future     inflicted injuries are not even injuries in fact. [**12] Pub.
injury is reasonably likely to occur—the "threatened            Citizen, Inc. v. Nat'l Highway Traffic Safety Admin., 489
injury must be certainly impending." Id.                        F.3d 1279, 1290, 376 U.S. App. D.C. 443 (D.C. Cir.
                                                                2007) (Kavanaugh, J.); Nat'l Family Planning & Reprod.
 [**11] Buchholz lacks standing under Clapper because           Health Ass'n, Inc. v. Gonzales, 468 F.3d 826, 831, 373
the threat of litigation was not "certainly impending"          U.S. App. D.C. 346 (D.C. Cir. 2006); Fair Emp't Council
when Buchholz filed his complaint. MNT's letters do not         of Greater Washington, Inc. v. BMC Mktg. Corp., 28
threaten litigation, nor has Buchholz alleged that he           F.3d 1268, 1276-77, 307 U.S. App. D.C. 401 (D.C. Cir.
received any other communications from MNT warning              1994). But the real point is that a self-inflicted injury fails
that a lawsuit was forthcoming. [*18] And most                  the second standing prerequisite, traceability. The
importantly, Buchholz has not alleged that he refuses to        plaintiff must show "a fairly traceable connection
pay what MNT says he owes. Rather, he fears what                between the plaintiff's injury and the [*20] complained-
might happen if he does not pay. So far as we know,             of conduct of the defendant." Steel Co. v. Citizens for a
Buchholz might decide to pay his debts, warding off any         Better Env't, 523 U.S. 83, 103, 118 S. Ct. 1003, 140 L.
prospect of litigation. Because Buchholz has neither            Ed. 2d 210 (1998); see also Warth v. Seldin, 422 U.S.
alleged that MNT has threatened to sue him nor that he          490, 505, 95 S. Ct. 2197, 45 L. Ed. 2d 343 (1975) (To
refuses to pay his debts, we cannot infer that litigation is    satisfy Article III, plaintiff must show "the asserted injury
"certainly impending."                                          was the consequence of the defendants' actions[.]"). But
                                                                if the plaintiff caused his own injury, he cannot draw a
Finally, a plaintiff cannot create an injury by taking
                                                                connection between that injury and the defendant's
precautionary measures against a speculative fear. The
                                                                challenged conduct. A self-inflicted injury, by definition,
Clapper challengers offered another theory of standing,
                                                                is not traceable to anyone but the plaintiff.
explaining that they had incurred "costly and
burdensome measures to protect the confidentiality of           This court has not addressed when an injury is self-
sensitive communications." Id. at 407 (internal quotation       inflicted, but other courts and treatises offer guidance.
marks and citation omitted). The Court rejected that            The standard for establishing traceability for standing
basis for standing, too, underscoring that the harm the         purposes is less demanding than the standard for
challengers sought to avoid was "not certainly                  proving tort causation. Pub. Interest Research Grp. of
impending." Id. at 416. Plaintiffs "cannot manufacture          N.J., Inc. v. Powell Duffryn Terminals Inc., 913 F.2d 64,
standing merely by inflicting harm on themselves based          72 (3d Cir. 1990). At the pleading stage, the plaintiff's
on their fears of hypothetical future harm that is not          burden of "alleging that their injury is 'fairly traceable'" to
certainly impending." Id. So Buchholz cannot claim—nor          the defendant's challenged conduct is "relatively
does he—that his meetings with his attorney amount to           modest[.]" Bennett v. Spear, 520 U.S. 154, 171, 117 S.
an injury in fact. Thus, Buchholz's allegation of               Ct. 1154, 137 L. Ed. 2d 281 (1997). Thus, harms that
anxiety [*19] falls short of the injury-in-fact requirement     flow "indirectly from the action in question can be said to
because it amounts to an allegation of fear of something        be 'fairly traceable' to that action for standing purposes."
that may or may not occur in the future.                        Focus on the Family v. Pinellas Suncoast Transit Auth.,
                                                                344 F.3d 1263, 1273 (11th Cir. 2003).
Next, even if Buchholz's anxiety allegation could satisfy
the injury-in-fact requirement, Buchholz must still satisfy     Still, there are cases when a plaintiff will fail to meet the
the two remaining standing prerequisites: traceability          traceability standard, such as when an injury is "so
and redressability. On this front, Buchholz comes up            completely due to the [plaintiff's] own fault as to break
short again. MNT argues that Buchholz's sense of                the causal chain." Petro-Chem Processing, Inc. v.
anxiety is "nothing other than the anxiety he would feel        E.P.A., 866 F.2d 433, 438, 275 U.S. App. D.C. 232
in facing debt collection," not because of anything             (D.C. Cir. 1989) (quoting 13 Wright, Miller & Cooper,
specific to the letters. (Appellee Br. at 27.) In other         Federal Practice and Procedure § 3531.5, at [*21] 458
words, Buchholz is anxious about the consequences of            (2d ed. 1984)). To give an example, the D.C. Circuit
his decision to not pay the debts that he does not              held that two plaintiffs could not obtain injunctive relief
dispute he owes.                                                against their former employer because their injury was
                                                                self-inflicted. Taylor v. F.D.I.C., 132 F.3d 753, 759, 328
Buchholz's alleged injury looks like a self-inflicted injury,
                                                                U.S. App. D.C. 52 (D.C. Cir. 1997). In that case, an

                                                       Page 6 of 13
  Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20                                   PageID.2310          Page 28 of 34
                          2020 U.S. App. LEXIS 41, *21; 2020 FED App. 0002P (6th Cir.), **12

employer reassigned the plaintiffs to a less desirable              provision [of the FDCPA.]" 15 U.S.C. § 1692k(a). But
division after the plaintiffs expressed concerns about an           just because a plaintiff alleges a procedural violation
internal reorganization. Id. The employees ultimately               does not mean the plaintiff has constitutional standing.
resigned and then sued, requesting reassignment to the              Spokeo, 136 S. Ct. at 1549. No matter what Congress
positions they held before [**13] criticizing the                   provides by [**14] statute, the plaintiff must still satisfy
reorganization. Id. at 766. The D.C. Circuit noted that             Article III's standing prerequisites, including the injury-in-
although the plaintiffs may have only formally requested            fact requirement. Id.
reassignment to their old jobs, they effectively sought
reinstatement to the company on top of reassignment.                Spokeo makes this principle clear. The relevant statute
But because the plaintiffs departed the company                     in Spokeo—the Fair Credit Reporting Act—regulates
voluntarily, they had "create[d] a large hole in their              creating consumer credit reports and requires credit
cause of action: In requesting reinstatement, they seek             reporting agencies to engage in "fair and accurate credit
a remedy for injury that is in large part self-inflicted." Id.      reporting." 15 U.S.C. § 1681(a)(1). And like the FDCPA,
at 767.                                                             that statute provides consumers with a cause of action
                                                                    to sue any party that "willfully fails to comply with any
For his first alleged injury in fact, Buchholz does not             requirement" of the Act. 15 U.S.C. § 1681n(a). But not
dispute that he owed the debts, nor does he allege that             all violations of the Fair Credit Reporting Act are injuries
MNT's letters contained any inaccuracies. To be sure,               in fact. See, e.g., Spokeo, 136 S. Ct. at 1550 ("It is
MNT's letters made clear that Buchholz's creditors had              difficult to imagine how the dissemination of an incorrect
not forgotten about him. But the anxiety Buchholz                   zip code, without more, could work any concrete
alleges is not because of [*22] anything MNT wrote. He              harm."). A bare procedural violation, "divorced from any
alleges an "undue sense of anxiety that he would be                 concrete harm," cannot satisfy Article III's injury-in-fact
subjected to legal action if prompt payment was not                 requirement, even if the plaintiff has a statutory basis for
made" on his debts. (R. 12, First Am. Compl. at ¶ 32                litigating the claim in federal court. [*24] Id. at 1549.
(emphasis added).) The cause of that anxiety falls
squarely on Buchholz because he chose not to pay his                The upshot of Spokeo is that not all procedural
debts—and now fears the consequences of his                         violations open the door to federal court. But some do,
delinquency. So even if anxiety is a cognizable injury—             even when the procedural violation causes only an
and we have our doubts—the anxiety that Buchholz                    intangible injury. Id. Congress may choose to "identify[]
alleges is not traceable to anyone but him. For these               and elevat[e]" certain intangible, concrete harms by
reasons, Buchholz cannot establish standing based on                statute. Id. That is not to say that Congress can, by
his allegations of anxiety. 4                                       statute, declare an injury concrete when the injury is, in
                                                                    fact, abstract and non-cognizable. But Congress may
Procedural Violation as Injury in Fact. Buchholz has one            provide procedural rights that protect concrete interests,
other possible injury in fact: MNT's alleged FDCPA                  along with causes of action that allow plaintiffs to
violation. Buchholz claims that MNT violated the                    vindicate their rights. So if the plaintiff alleges a violation
FDCPA's prohibition of the "false representation or                 of a procedural right that protects a concrete interest,
implication that any individual is an attorney or that any          the plaintiff "need not allege any additional harm beyond
communication is from an attorney" when it sent two                 the one Congress has identified." Id.
letters suggesting that an attorney had formed a
professional legal opinion that he owed the two debts.              Spokeo tells us to consider two factors to determine
15 U.S.C. § 1692e(3). And Buchholz argues that this                 whether an intangible injury is cognizable. First, we
violation, by itself, is an injury in fact.                         consider congressional judgment. Id. Because
                                                                    Congress is "well positioned to identify intangible harms
Congress may create procedural rights and provide                   that meet minimum Article III requirements," its decision
parties with a cause of action to vindicate their rights. It        to create certain procedural rights and causes of action
did so with the FDCPA, [*23] which allows consumers                 is "instructive and important." Id. So we look to "whether
to sue "any debt collector who fails to comply with any             Congress conferred the procedural right in order to
                                                                    protect [*25] an individual's concrete interests." Macy v.
                                                                    GC Servs. Ltd. P'ship, 897 F.3d 747, 754 (6th Cir. 2018)
4 This also stands in direct contrast with the emotional distress   (internal quotation marks omitted) (quoting Strubel v.
that plaintiffs have recovered for in other cases because that      Comenity Bank, 842 F.3d 181, 189 (2d Cir. 2016)).
distress is directly traceable to the defendants' debt-collecting
conduct.

                                                           Page 7 of 13
  Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20                                PageID.2311           Page 29 of 34
                         2020 U.S. App. LEXIS 41, *25; 2020 FED App. 0002P (6th Cir.), **15

 [**15] Although Congress's judgment may be                      the plaintiffs [**16] contested the debt in writing. Id. 5
informative, Spokeo explains, it is not determinative.           The plaintiffs sued, and the defendants challenged the
That brings us to the second factor, the common law.             court's subject-matter jurisdiction, arguing that the
An intangible harm that is analogous to a harm                   plaintiffs had not suffered an injury in fact. We rejected
recognized at common law signals that the harm is                that challenge and held that the plaintiffs had standing
cognizable. To that end, we consider traditional harms           because the debt collectors' misstatement could have
under English and American law. Spokeo, 136 S. Ct. at            led the plaintiffs to contest the debt orally and waive
1549.                                                            some of the FDCPA's other protections of their concrete
                                                                 interests. Id. at 758. For example, if the plaintiffs had
Three recent, post-Spokeo decisions—two from this                disputed their debts orally and requested verification of
court, the other from the Eighth Circuit—help further            the debt's validity, the debt collector could have
clarify when an FDCPA violation creates an injury in             continued to demand payment from the plaintiffs without
fact. In Hagy, we held that the plaintiffs lacked standing       first providing evidence that the debt was, in fact, valid.
because they suffered no harm—tangible or                        Id. In short, the defendant's letter placed the plaintiffs "at
intangible—from the alleged procedural violation. 882            a materially greater risk of falling victim to 'abusive debt
F.3d at 618. Having defaulted on a loan, the plaintiffs in       collection practices.'" Id. (quoting 15 U.S.C. § 1692(e)).
Hagy contacted their creditor to try to work out a
payment agreement, and they succeeded: the creditor's            Finally, the Eighth Circuit held that an alleged FDCPA
attorney wrote the plaintiffs' attorney to say that the          violation was an injury in fact because the plaintiff
plaintiffs were no longer responsible for the remaining          alleged a harm that Congress intended to prevent [*28]
balance on the loan. Id. at 618-619. But under the               and that bears a close relationship to harms recognized
FDCPA, debt collectors must identify themselves as               at common law. Demarais v. Gurstel Chargo, P.A., 869
such when communicating with consumers, and the                  F.3d 685 (8th Cir. 2017). The dispute in Demarais
creditor's attorney failed to do so in his correspondence        began in state court, where a debt-collection firm filed a
with the plaintiffs' [*26] attorney. Id. (discussing 15          complaint to collect a consumer debt. Id. at 689. The
U.S.C. § 1692e(11)). So even though the creditor's               consumer did not answer the complaint, but rather than
attorney relieved them of their obligation to pay, the           file a default judgment, the debt-collection firm asked
plaintiffs sued the attorney for violating the FDCPA.            the court to set the case for trial, thinking that the
                                                                 consumer would not appear. 6 On the date of trial,
We held that the plaintiffs lacked standing because they         however, the consumer appeared with an attorney,
did not (and could not) allege any harm from the                 ready to litigate. The debt-collection firm, on the other
creditor's procedural violation. Id. at 623. The creditor's      hand, had not prepared, assuming that the consumer
attorney delivered good news, essentially eliminating            would not show. Caught flatfooted, the debt-collection
the plaintiffs' debt, so no harm could have come from            firm ultimately moved to dismiss the complaint with
that communication. That is not to say that a violation of       prejudice. Id. at 690. But several weeks later, the debt-
§ 1692e(11) can never cause an injury in fact, just that it      collection firm sent the consumer a letter demanding
does not necessarily create a cognizable injury.                 payment on the debt, along with interrogatories and
Whether a procedural violation is cognizable depends             requests for admission, and told the consumer to
on the particular circumstances of the case. And based           respond in 30 days. Id.
on the record in Hagy, we could not see "how the
[creditor attorney's] letter did anything other than help
the [plaintiffs]." Id. at 622.                                   5 Under  15 U.S.C. § 1692g(a)(4), the debt collector must notify
                                                                 the consumer of its obligation to obtain verification of the debt
Macy, another FDCPA case published several months
                                                                 and mail that verification to the consumer if the consumer
after Hagy, falls on the other end of the spectrum: the
                                                                 disputes the debt in writing. And under 15 U.S.C. §
Macy plaintiffs alleged a procedural violation that turned       1692g(a)(5), the debt collector must provide the consumer
out to be an injury in fact. 897 F.3d at 761. Those              with the name and address of the original creditor—again only
plaintiffs received a debt-collection letter explaining that     if the consumer disputes the debt in writing.
they could dispute their debt within 30 days—and that if
                                                                 6 The plaintiff alleged that under Minnesota law, obtaining a
they did so, the debt collector would provide them with
verification [*27] of the debt's validity. Id. at 751. But the   judgment for non-appearance at trial is easier than obtaining a
debt collector neglected to inform the plaintiffs that it        default judgment on a consumer debt when the consumer fails
was legally obligated to provide that verification only if       to answer a complaint. Demarais v. Gurstel Chargo, P.A., 869
                                                                 F.3d 685, 689 (8th Cir. 2017)

                                                        Page 8 of 13
  Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20                                PageID.2312         Page 30 of 34
                          2020 U.S. App. LEXIS 41, *28; 2020 FED App. 0002P (6th Cir.), **17

 [**17] After receiving that letter, the consumer sued the         [**18] As to the second Spokeo factor, the common
debt-collection firm in federal court, alleging that the firm     law, Buchholz comes up short again. Buchholz makes
violated the FDCPA by trying to collect a debt not                no argument that the injury [*31] he suffered is like a
"permitted by law." See 15 U.S.C. § 1692f(1). The debt-           harm that the common law recognizes. Nor could he.
collection firm argued that the plaintiff, who had alleged        MNT's letters do not even mention litigation, so any
only intangible injuries, had not shown [*29] a concrete          comparison to abuse of process would be inapt.
injury in fact, so the court considered Spokeo's two              Malicious prosecution does not fit, either, because
factors. On the first factor, congressional judgment, the         Buchholz has not alleged that MNT ever threatened him
court noted that Congress had "identified a harm—being            with arrest, criminal prosecution, or civil litigation. Nor
subjected to attempts to collect debts not owed[,]" and           does intentional infliction of emotional distress, as we
that Congress created a procedural right to "be free              discuss above, which requires conduct "so outrageous
from attempts to collect debts not owed, helping to               in character, and so extreme in degree, as to go beyond
guard against identified harms." Demarais, 869 F.3d at            all possible bounds of decency, and to be regarded as
691-692. And on the common law, the court explained               atrocious, and utterly intolerable in a civilized
that the harm Congress identified—being asked to pay a            community." Restatement (Second) of Torts § 46, cmt. d
debt not owed—resembles "the harm suffered by                     (1965). MNT's letters cannot possibly rise to that level.
victims of the common-law torts of malicious                      Buchholz's failure to identify an analogous harm and
prosecution, wrongful use of civil proceedings, and               corresponding common law cause of action—and our
abuse of process." Id. at 691. Having alleged a harm              inability to identify one on his behalf—is another signal
that Congress intended to prevent—and that resembled              that his alleged harm is not cognizable.
a harm recognized at common law—the plaintiff
satisfied Article III's injury-in-fact requirement. Id. at 692.   Because Buchholz has not shown that he suffered a
                                                                  harm Congress intended to prevent or that is analogous
Buchholz claims that MNT's alleged procedural violation           to a harm that the common law recognizes, he cannot
caused a concrete—though intangible—injury. So we                 prevail on the theory that MNT's procedural violation, by
consider the two factors from Spokeo, congressional               itself, is an injury in fact.
judgment and the common law, to determine whether
                                                                  III.
the procedural violation is cognizable. Buchholz
argues—and we do not disagree—that Congress                       Buchholz has failed to allege a concrete injury in fact
passed the FDCPA to prevent debt collectors from                  fairly traceable [*32] to MNT's challenged conduct.
engaging in abusive debt-collection practices. [*30] But          Thus, he lacks standing to bring this claim, and we lack
even assuming MNT violated the statute by                         subject-matter jurisdiction to consider it. For that reason,
misrepresenting that an attorney had reviewed                     we decline to address MNT's alternative argument that
Buchholz's debts, we find ourselves, like we were in              Buchholz has failed to state a claim. We AFFIRM.
Hagy, unable to identify any harm to come from that
violation. Buchholz gives us no reason to believe he did          Concur by: MURPHY (In Part)
not owe the debts. He does not allege, for example, that
the statute of limitations has expired, that res judicata
precludes MNT from collecting the debts, or even that
MNT miscalculated the amounts he allegedly owes. Nor
                                                                  Concur
does he allege, like the plaintiffs in Macy, any omissions
or misstatements in the letters that could have caused
him to waive some of his procedural rights under the
FDCPA. The letters simply informed Buchholz of the two
                                                                   [**19] CONCURRING IN PART AND IN THE
debts and contained boilerplate language—required
                                                                  JUDGMENT
under the FDCPA—about how to pay or challenge the
debts. And to be sure, Buchholz has not alleged that              MURPHY, Circuit Judge, concurring in part and
MNT threatened him with arrest or criminal prosecution,           concurring in the judgment. The court offers a thoughtful
as the debt collectors did in Smith and Link. We are at a         discussion of difficult standing questions, and I concur in
loss for how MNT's letters caused any harm, much less             a part of its opinion. The court rightly holds that, under
harm that Congress intended to prevent when it enacted            current pleading rules, Gustav Buchholz did not
the FDCPA.                                                        plausibly allege that his anxiety was caused by the


                                                         Page 9 of 13
  Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20                               PageID.2313          Page 31 of 34
                         2020 U.S. App. LEXIS 41, *32; 2020 FED App. 0002P (6th Cir.), **19

(purportedly) illegal conduct of Meyer Njus Tanick, PA.          Stevens, 529 U.S. 765, 774 (2000) (quoting Coleman v.
And the court rightly holds that, under current Supreme          Miller, 307 U.S. 433, 460, 59 S. Ct. 972, 83 L. Ed. 1385
Court precedent, a violation of the Fair Debt Collection         (1939) (Frankfurter, J., concurring)).
Practices Act does not automatically create standing. I
cannot, however, join in the parts of the opinion that           The concept that now goes by "standing" (but that
express doubt over whether mental anxiety can create a           existed well before that label) is one of the "doctrine[s]
"Case" or "Controversy" under Article III of the                 rooted in the traditional understanding of a case or
Constitution. I therefore concur in the judgment, as I           controversy." Spokeo, Inc. v. Robins, 136 S. Ct. 1540,
believe that mental harm can produce an Article III case.        1547, 194 L. Ed. 2d 635 (2016); see Woolhandler &
I write to briefly explain my thinking.                          Nelson, supra, at 691. The Supreme Court's cases have
                                                                 gradually molded this doctrine into the test we know
I begin with the basics. Article III grants only the "judicial   today: To sue, a plaintiff "must have (1) suffered an
Power" [*33] to federal courts and permits those courts          injury in fact, (2) that is fairly traceable to the challenged
to exercise this power only in "Cases" or                        conduct of the defendant, and (3) that is likely to be
"Controversies." U.S. Const. art. III, §§ 1-2. These             redressed by a favorable judicial decision." Spokeo, 136
words place real limits on the judicial branch's power to        S. Ct. at 1547. Its cases have further developed the
intervene in people's lives through the resolution of            test's injury element to require the "invasion of a legally
(often weighty) legal issues. Cf. In re 2016 Primary             protected interest which is (a) concrete and
Election, 836 F.3d 584, 587-88 (6th Cir. 2016). That has         particularized, and (b) 'actual or imminent.'" Lujan v.
been true since the founding. When President                     Defenders of Wildlife, 504 U.S. 555, 560, 112 S. Ct.
Washington asked the Supreme Court for a legal                   2130, 119 L. Ed. 2d 351 (1992) (citations omitted).
opinion apart from a pending "case," the Justices replied
that the "lines of separation drawn by the Constitution          When applying this modern test, though, the Court has
between the three" branches of government prevented              not lost sight of evidence about what has historically
them from giving that sort of advice. 3 Henry P.                 made out a "case." E.g., Sprint Commc'ns Co. v. APCC
Johnston, The Correspondence and Public Papers of                Servs., Inc., 554 U.S. 269, 274-85, 128 S. Ct. 2531, 171
John Jay 488 (1891); see 3 Joseph Story,                         L. Ed. 2d 424 (2008); Vt. Agency, 529 U.S. at 773-
Commentaries on the Constitution of the United States            78. [*35] Take the injury-in-fact element. The Court has
§ 1565 & n.3, at 420 (1833). The rule against "advisory          not considered whether an asserted injury qualifies as
opinions" has been in place ever since. See Steel Co. v.         "concrete" using judicial intuition alone. It has instead
Citizens for a Better Env't, 523 U.S. 83, 101, 118 S. Ct.        considered whether the injury "has a close relationship
1003, 140 L. Ed. 2d 210 (1998); United States v.                 to a harm that has traditionally been regarded as
Fruehauf, 365 U.S. 146, 157, 81 S. Ct. 547, 5 L. Ed. 2d          providing a basis for a lawsuit in English or American
476 (1961); United States v. Evans, 213 U.S. 297, 300-           courts." Spokeo, 136 S. Ct. at 1549. That makes good
01, 29 S. Ct. 507, 53 L. Ed. 803 (1909).                         sense. An "accepted tradition" that courts can redress a
                                                                 certain type of injury should "not to be laid on the
With this judicial limit secure, the Supreme Court next          examining table and scrutinized for its conformity to" the
needed "to distinguish requests for advisory opinions"           concrete-injury element more recently devised by the
that courts must decline from the "true 'Cases' and              Court. See Rita v. United States, 551 U.S. 338, 379,
'Controversies'" that they may entertain. Ann                    127 S. Ct. 2456, 168 L. Ed. 2d 203 (2007) (Scalia, J.,
Woolhandler & Caleb Nelson, Does History Defeat                  concurring in part and concurring in the judgment)
Standing [**20] Doctrine?, 102 Mich. L. Rev. 689, 722            (citation omitted). No, "such traditions are themselves
(2016). The Court has defined these terms with an eye            the stuff out of which" the meaning of that element
toward history, holding that they refer to disputes "of          should be formed. See id. (citation omitted). Here, as
the [*34] sort traditionally amenable to, and resolved           elsewhere, "[a]ny [**21] test the Court adopts must
by, the judicial process." Steel Co., 523 U.S. at 102            acknowledge a practice that was accepted by the
(citing Muskrat v. United States, 219 U.S. 346, 356-57,          Framers and has withstood the critical scrutiny of time
31 S. Ct. 250, 55 L. Ed. 246, 46 Ct. Cl. 656 (1911)). In         and political change." Town of Greece v. Galloway, 572
other words, the judicial power "come[s] into play only in       U.S. 565, 577, 134 S. Ct. 1811, 188 L. Ed. 2d 835
matters that were the traditional concern of the courts at       (2014); see Burnham v. Super. Ct. of Cal., 495 U.S.
Westminster and only if they arose in ways that to the           604, 619, 110 S. Ct. 2105, 109 L. Ed. 2d 631 (1990)
expert feel of lawyers constituted 'Cases' or                    (plurality op.).
'Controversies.'" Vt. Agency of Nat. Res. v. U.S. ex rel.

                                                        Page 10 of 13
  Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20                              PageID.2314          Page 32 of 34
                        2020 U.S. App. LEXIS 41, *35; 2020 FED App. 0002P (6th Cir.), **21

How does this analysis play out for mental distress? In        when parties not directly affected by that conduct have
my view, it depends on the nature of the actions that          asserted mental harms like the stigma from racial
cause the distress. Compare two examples. In the first,        discrimination, Allen v. Wright, 468 U.S. 737, 755, 104
the government agrees to transfer [*36] its property to a      S. Ct. 3315, 82 L. Ed. 2d 556 (1984), or the discomfort
religious college. Bystanders to this transfer sue to stop     from knowing that a species may go extinct, Lujan, 504
it, claiming as their injury the distress caused from          U.S. at 562-64; see ASARCO Inc. v. Kadish, 490 U.S.
knowing that their government is violating the                 605, 616, 109 S. Ct. 2037, 104 L. Ed. 2d 696 (1989)
Establishment Clause. See Valley Forge Christian Coll.         (plurality op.). (The offense for those who come across
v. Ams. United for Separation of Church & State, Inc.,         public monuments with a religious cast may or may not
454 U.S. 464, 485, 102 S. Ct. 752, 70 L. Ed. 2d 700            fall within this category too. See Am. Legion v. Am.
(1982). In the second, a group pickets outside the             Humanist Ass'n, 139 S. Ct. 2067, 2098-100, 204 L. Ed.
funeral of a soldier killed in Afghanistan using odious        2d 452 (2019) (Gorsuch, J., concurring in the
language like "Thank God for Dead Soldiers." The               judgment).)
soldier's father sues the group for the intentional
infliction of emotional distress, claiming as his injury the   Turn to the private-rights example. See Snyder, 562
distress caused by their conduct. See Snyder v. Phelps,        U.S. at 448. The Supreme Court has recognized that an
562 U.S. 443, 448-50, 131 S. Ct. 1207, 179 L. Ed. 2d           "intangible harm" can qualify as an Article III injury. See
172 (2011). I tend to think that the former allegations do     Spokeo, 136 S. Ct. at 1549; Sierra Club v. Morton, 405
not suffice whereas the latter allegations likely do. Why?     U.S. 727, 738, 92 S. Ct. 1361, 31 L. Ed. 2d 636 (1972).
When it comes to whether mental harms can establish            If a plaintiff's [*38] claim is sufficiently particularized (or,
an Article III case, I read Supreme Court precedent as         in Justice Thomas's view, if the plaintiff asserts the
resembling Justice Thomas's recent proposal to                 violation of a private right), I tend to think that mental
distinguish between an alleged violation of a public right     distress      satisfies    any    additional     concreteness
(like the first example) and an alleged violation of a         requirement. I reach that conclusion for a simple reason:
private right (like the second example). Spokeo, 136 S.        It comports with a long tradition of allowing plaintiffs to
Ct. at 1550-53 (Thomas, J., concurring). That precedent        sue for mental-distress damages. Cf. Vt. Agency, 529
suggests that mental harms arising from the violation of       U.S. at 773-778. "Distress," including "mental suffering
only personal rights create Article III cases.                 or emotional anguish," "is a personal injury familiar to
                                                               the law, customarily proved by showing the nature and
Start with the public-rights example. See Valley Forge,        circumstances of the wrong and its effect on the
454 U.S. at 485. The Supreme Court has "consistently           plaintiff." Carey v. Piphus, 435 U.S. 247, 263-64, 98 S.
held that a plaintiff raising only a generally available       Ct. 1042, 55 L. Ed. 2d 252 & n.20 (1978). Recovery for
grievance about [*37] government—claiming only harm            that type of injury has been part of our common-law
to his and every citizen's interest in proper application of   tradition for centuries. See, e.g., Joseph Henry Beale,
the Constitution and laws, and seeking relief that no          Collection of Cases on the Measure of Damages 337-63
more directly and tangibly benefits him than it does the       (1895) (collecting cases); see also Arthur G. Sedgwick,
public at large—does not state an Article III case or          Elements of Damages: A Handbook for the Use of
controversy." Lance v. Coffman, 549 U.S. 437, 439, 127         Students and Practitioners 98-105 (1896). "In a variety
S. Ct. 1194, 167 L. Ed. 2d 29 (2007) (per curiam)              of actions founded on personal torts, and in many where
(citation omitted); Schlesinger v. Reservists Comm. to         no positive bodily harm has been inflicted, the plaintiff is
Stop the War, 418 U.S. 208, 225-26, 94 S. Ct. 2925, 41         permitted to recover for injury to the feelings and
L. Ed. 2d 706 (1974); Ex parte Levitt, 302 U.S. 633,           affections, for mental anxiety, personal insult, and that
635-36, 58 S. Ct. 1, 82 L. Ed. 493 (1937) (per curiam);        wounded sensibility which follows the invasion of a large
Fairchild v. Hughes, 258 U.S. 126, 129-30, 42 S. Ct.           class of [*39] personal rights." Ballou v. Farnum, 93
274, 66 L. Ed. 499 (1922); cf. Kanuszewski v. Mich.            Mass. 73, 77, 11 Allen 73 (1865).
Dep't of Health & Human Servs., 927 F.3d 396, 426 (6th
Cir. 2019) (Rogers, J., concurring). Even when                  [**23] I concede that the common law typically
 [**22] the government's alleged violation of a law            authorized "no recovery" if a plaintiff incurred only
produces mental distress in the party who seeks to             "mental suffering." S. Express Co. v. Byers, 240 U.S.
challenge it, that sort of "psychological" trauma alone "is    612, 615, 36 S. Ct. 410, 60 L. Ed. 825 (1916) (citing 1
not an injury sufficient to confer standing under Art. III."   Thomas Cooley, A Treatise on the Law of Torts 94 (3d
Valley Forge, 454 U.S. at 485. So the Supreme Court            ed. 1906)); see Restatement (First) of Torts § 46.
has dismissed suits challenging government conduct             Instead, mental-distress damages were usually

                                                      Page 11 of 13
  Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20                             PageID.2315         Page 33 of 34
                         2020 U.S. App. LEXIS 41, *39; 2020 FED App. 0002P (6th Cir.), **23

"'parasitic'" in the sense that a plaintiff could recover for   distinguishing between an Article III case (in which an
those injuries only if the plaintiff asserted "the violation    individual has sued for the mental distress caused by
of some other recognized legal right." Calvert Magruder,        the violation of a private right) and a nonjusticiable
Mental and Emotional Disturbance in the Law of Torts,           request for an advisory opinion (in which an individual
49 Harv. L. Rev. 1033, 1048 (1936) (citation omitted);          has sued for the mental distress caused by the violation
Restatement (First) of Torts § 47(b). But that limitation       of a public right). See William Baude, Standing in the
does not alter my thinking. For starters, it came with          Shadow of Congress, 2016 Sup. Ct. Rev. 197, 230-31.
exceptions. Consider the common-law tort of assault.            In a different context, for example, the Supreme Court
"Since the ancient case of the tavern keeper's wife who         has "not been entirely consistent" when differentiating
successfully dodged the hatchet cast at her by an irate         the core private rights that must be adjudicated in Article
customer," courts have allowed recoveries for mental            III courts from the "public rights" that may be adjudicated
anxiety alone when caused by an attempted battery.              outside them. Stern v. Marshall, 564 U.S. 462, 488, 131
Magruder, supra, at 1033-1034, 1050 (discussing De S.           S. Ct. 2594, 180 L. Ed. 2d 475 (2011). The principles
& Wife v. W. de S., (1348 or 1349) Y.B. 22 Edw. 3, f. 99,       that the Court currently applies in that context may not
pl. 60); see 3 William Blackstone, Commentaries on the          map on neatly in this one. Yet current standing law
Laws of England *120; Restatement (First) of Torts § 24         already requires courts to draw something like this
cmt. c; id. § 905 cmt. e. Besides, this common-law rule         distinction between private and public rights with its
addressed the scope of the substantive tort law; [*40] it       requirement that an injury be "particularized" and "affect
did not treat mental suffering as a non-existent harm. As       the plaintiff in a personal and individual way." Spokeo,
one case noted, the rule meant only that "the act               136 S. Ct. at 1548 (citation omitted). This "historically
complained of was not an infraction of any legal right,         recognized" distinction might help give content to the
and hence not an actionable wrong at all"; it did not           particularity element in difficult cases. Woolhandler &
mean that "mental suffering, as a distinct element of           Nelson, supra, at 693.
damage, is never a proper subject of compensation."
Larson v. Chase, 47 Minn. 307, 50 N.W. 238, 239                 In the [*42] end, this analysis leads me to decline to
(Minn. 1891); see Sedgwick, supra, at 103-04.                   join the court's suggestion that anxiety alone may not be
                                                                a concrete Article III injury. But, as the court goes on to
And, as Lujan teaches, legislatures may "elevat[e] to the       explain, Buchholz's allegations against the two letters
status of legally cognizable injuries concrete, de facto        sent by Meyer Njus Tanick collapse under a
injuries that were previously inadequate in law." 504           combination of standing's traceability element and the
U.S. at 578. State common-law courts have already               Supreme Court's pleading standards. Buchholz alleges
made that elevation in this context—as evidenced by             that he felt anxiety from the letters' purportedly false
the modern torts allowing recovery for the intentional or       (and entirely implied) representation that a lawyer had
negligent infliction of emotional distress. See, e.g.,          meaningfully reviewed his debt. Even if Buchholz could
Consol. Rail Corp. v. Gottshall, 512 U.S. 532, 544-550,         recover for mental anxiety, he has failed to plead
114 S. Ct. 2396, 129 L. Ed. 2d 427 (1994); Hustler              enough allegations suggesting that this implied
Magazine, Inc. v. Falwell, 485 U.S. 46, 53, 108 S. Ct.          representation—as opposed to the fact that he had
876, 99 L. Ed. 2d 41 (1988); see generally William L.           received a letter from a lawyer about a valid debt—
Prosser, Insult and Outrage, 44 Cal. L. Rev. 40 (1956).         caused any distress. See Clapper v. Amnesty Int'l USA,
Congress, when acting within the bounds of its Article I        568 U.S. 398, 417, 133 S. Ct. 1138, 185 L. Ed. 2d 264
powers, can elevate this kind of concrete and                   (2013). In addition, the court rightly adds that Buchholz
particularized mental injury too. It, for example, may          may not fall back on the mere invasion of a right
permit a debtor to sue for the distress caused by a debt        provided by the Fair Debt Collection Practices Act. The
collector's threatened violence if the debtor doesn't pay       Supreme Court has rejected the view that "the violation
up, even if the debtor had no federal right to recover for      of a statutory right automatically satisfies the injury-in-
that distress before 1977. (That said, whether the Fair         fact requirement whenever a statute authorizes a
Debt Collection Practices Act's "actual damages" [*41]          person to sue to vindicate that right." Frank v. Gaos, 139
language, in fact, covers [**24] mental distress is not         S. Ct. 1041, 1046, 203 L. Ed. 2d 404 (2019) (per
before us. 15 U.S.C. § 1692k(a)(1); cf. FAA v. Cooper,           [**25] curiam); see Hagy v. Demers & Adams, 882 F.3d
566 U.S. 284, 132 S. Ct. 1441, 182 L. Ed. 2d 497                616, 621-23 (6th Cir. 2018). That leaves Buchholz with
(2012).)                                                        no injury on which to rest his [*43] claim, so the district
                                                                court properly dismissed it for lack of standing.
To be sure, courts may sometimes face difficulty

                                                       Page 12 of 13
Case 2:18-cv-11561-DPH-RSW ECF No. 49 filed 02/12/20                  PageID.2316      Page 34 of 34
                  2020 U.S. App. LEXIS 41, *43; 2020 FED App. 0002P (6th Cir.), **25


End of Document




                                            Page 13 of 13
